Citation Nr: 0117347	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  01-01 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for Crohn's disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a August 2000 RO rating decision which denied 
the veteran's application to reopen a claim for service 
connection for Crohn's disease.

In June 2001, the Board received a motion from the veteran to 
advance his case on the docket.  In a June 2001 letter, the 
Board granted the veteran's motion.

The veteran requested a hearing before a traveling member of 
the Board ("Travel Board" hearing) on the February 2001 VA 
Form 9 substantive appeal.  A June 2001 VA Form 119 reflects 
that the veteran withdrew his request for a Travel Board 
hearing.  In a letter dated June 21, 2001, the Board 
confirmed the veteran's waiver of his right to a Travel Board 
hearing.


FINDINGS OF FACT

1.  Service connection for Crohn's disease was denied in an 
December 1987 unappealed RO decision.

2.  Applications to reopen the claim for service connection 
for Crohn's disease were denied in unappealed RO decisions in 
August 1995 and August 1996 on the basis that new and 
material evidence had not been submitted to reopen the claim.

3.  Evidence submitted since the August 1996 RO decision, 
when considered in connection with evidence previously 
assembled, is not cumulative or redundant of evidence 
previously considered, bears directly and substantially upon 
the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
Crohn's disease.


CONCLUSION OF LAW

Evidence received since the final August 1996 RO decision is 
new and material, and the claim for service connection for 
Crohn's disease is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

The veteran served on active duty in the Navy from September 
1982 to September 1985.

Service medical records include a February 1982 enlistment 
examination which noted a normal anus and rectum; on an 
accompanying medical history form, the veteran reported 
having undergone a hemorrhoidectomy in 1980 and denied a 
history of piles or rectal disease.  The examiner noted that 
the previous hemorrhoidectomy was not considered 
disqualifying for service.

The veteran commenced active duty on September 2, 1982.  
Service medical records show that on September 7, 1983, he 
was seen in a branch hospital with complaints of nausea, 
vomiting and diarrhea for one day.  The assessment was viral 
gastritis.  He was seen again the next day reporting that 
diarrhea was still present, that he had vomited once the 
night before, and that he felt better.  The assessment was 
viral gastritis.

On May 27, 1985, the veteran reported to the emergency room 
of a Naval Hospital with the chief complaint of a bad case of 
hemorrhoids that hurt him when he walked.  External rectal 
examination revealed multiple old and recent hemorrhoids but 
no true fissure.  Digital rectal examination revealed 
multiple internal hemorrhoids, some old and firm and some 
soft and new.  There was no new thromboses.  The assessment 
was hemorrhoids.

On July 18, 1985, the veteran was referred from military sick 
call to a surgical clinic with a provisional diagnosis of 
partially evacuated (spontaneous) external thrombosed 
hemorrhoid.  At the surgical clinic, the examiner noted that 
the veteran had a left perianal abscess, not a hemorrhoid, 
burst that morning and drain.  The examiner noted that, by 
history, the veteran may have an anal fistula.  On 
examination, there was indurated right perianal tissue with 
fresh hole which appeared fairly well drained.  The examiner 
prescribed sitz baths and planned a barium enema to rule out 
Crohn's disease.

On July 22, 1985, the veteran was seen with decreased 
inflammation and decreased drainage and pain.  He was to 
continue sitz baths.  A barium enema had been scheduled for 
August 1st to rule out Crohn's disease.  The next day, the 
veteran returned to the clinic with complaints of increased 
perianal pain.  The original drainage was still open and 
there was a tender area at 5 o'clock.  Incision and drainage 
revealed no drainage present.  The examiner noted suppurative 
adenitis.

On July 23, 1985, the veteran was admitted to the Naval 
Hospital with the diagnosis of suppurative hidradenitis for 
IV antibiotic therapy due to the intense local inflammation 
of scarring and the recurrent nature of the pain.  With 
treatment, he began to show some improvement with clearing of 
the discharge maintaining some small purulent discharge.  He 
was discharged from the hospital on July 29, 1985, to return 
to full duty with seven day intermittent convalescent leave.  
He was to return to the surgical clinic in two weeks.

On August 12, 1985, the veteran was seen in the clinic.  The 
examiner noted suppurative hidradenitis of perianal area 
which was recovering with Betadine and sitz baths.  The 
veteran was to return to the clinic as needed.

Available service medical records show no other complaints of 
findings pertaining to gastrointestinal problems, and there 
is no service separation examination on file.  The veteran 
was separated from active duty on September 1, 1985.

In August 1987, the RO received the veteran's original claim 
for service connection for Crohn's disease which he indicated 
had begun in June 1986.  In connection with this claim, the 
RO received private medical records consisting of records, 
dated in June and August 1986, from Georgia Baptist Medical 
Center and treatment notes, dating from June 1986 to February 
1987, from Guy R. Orangio, M.D.  The treatment notes showed 
that the veteran was seen by Dr. Orangio in June 1986 with 
the diagnosis of perirectal Crohn's disease.  Dr. Orangio 
indicated that the veteran was to undergo an operation for 
drainage of a perirectal abscess and placement of a catheter.  
Dr. Orangio requested a consultation and, in a Consultation 
Response, dated in June 1986, from William McBride, M.D., Dr. 
McBride noted that the veteran was in a stable state of 
health until 1980 when he developed an anal abscess.  The 
veteran recalled having about a 40 pound weight loss in 1981 
and having nausea, vomiting, and diarrhea.  The veteran had a 
work-up at that time but did not recall being told of Crohn's 
disease.  He was stable after 1981 until June 1985 when he 
had a small abscess treated by Navy physicians.  
Approximately a month before the June 1986 consultation, the 
veteran began having rectal pain and consulted Dr. Orangio 
who found a perirectal abscess.  The veteran was also thought 
to have Crohn's disease at that time.

In June 1986, the veteran underwent the operation for 
drainage of the perirectal abscess and placement of the 
catheter.  A pathology report dated in June 1986 showed a 
diagnosis of portions of anal skin showing noncaseating 
granulomatous inflammation consistent with Crohn's disease.  
In August 1986, the veteran was seen in consultation again 
with Dr. McBride.  The veteran had been well since the 
procedure in June but developed abscess again the previous 
week and was admitted and had an abscess incision and 
drainage.  Dr. McBride's impression was perirectal Crohn's 
disease; possible intestinal involvement, i.e., colon or 
small bowel, with Crohn's disease; and anemia.

A September 1986 annual examination in connection with the 
veteran's service in the Naval Reserve reflected the 
diagnosis of Crohn's disease.  In a letter to a captain in 
the Naval Reserve, dated April 9, 1987, Dr. Orangio stated 
that the veteran had been followed by his practice since 
April 1, 1980, and was diagnosed at that time as having 
Crohn's disease.  Dr. Orangio stated that he first examined 
the veteran in June 1986 when he noted multiple perianal 
abscesses and fistula.  Dr. Orangio noted that the veteran 
was in the Naval Reserve and that he may be required to stay 
on a ship for two or three weeks, and Dr. Orangio stated that 
he did not feel this was a good idea for the veteran because 
of his severe perianal disease.

A VA examination was conducted in October 1987.  The veteran 
reported he started having problems with his rectum swelling 
and hurting in 1983 while in service.  He stated that he had 
some rectal abscesses lanced in service and that after he got 
out of service he started going to a doctor at Georgia 
Baptist Hospital who confirmed the diagnosis of Crohn's 
disease.  Following examination, the VA doctor's impression 
was Crohn's disease, complicated by perianal fistulas.

In a December 1987 rating decision, the RO denied service 
connection for Crohn's disease, noting that available 
evidence showed that the disease was present prior to service 
with acute exacerbation with apparent worsening on a chronic 
basis beginning after service in May 1986.

The veteran filed a notice of disagreement with the December 
1987 rating decision and a statement of the case was issued 
in February 1988.

In April 1988, the RO received a letter from the veteran 
accompanied by another letter, dated in March 1988, from Dr. 
Orangio.  The veteran stated that the diagnosis of Crohn's 
disease was not established until June 1986 and he argued 
that, had he been given proper care, diagnosis, and treatment 
while in service, the disease would not have reached the 
stage to which it had progressed.  Dr. Orangio stated that 
the veteran first became his patient in June 1986 and at that 
time he had severe perianal Crohn's disease.  The veteran was 
treated aggressively in 1986 and finally underwent a total 
proctocolectomy with end ileostomy for Crohn's colitis in 
January 1988.  Dr. Orangio also stated that the veteran had 
had multiple exacerbations during the military service and 
that, had he had proper treatment during his duration in the 
military, his condition would not have gotten in the critical 
state that it was in when he came to Dr. Orangio's office in 
June 1986.

In October 1988, the RO confirmed the denial of the veteran's 
claim and issued a supplemental statement of the case in 
November 1988.  The veteran did not perfect his appeal to the 
Board by filing a substantive appeal.

In January 1995, the veteran applied to reopen his claim for 
service connection for Crohn's disease.  In May 1995, the RO 
wrote to the veteran and informed him that in order to reopen 
his claim he must submit new and material evidence to show a 
relationship between military service and the claimed 
disability.  The RO stated that the best type of evidence to 
submit would be medical reports showing treatment for or a 
diagnosis of the claimed disability during service or shortly 
thereafter.  In reply to this letter, the veteran completed a 
form to authorize the RO to obtain private medical records 
from Dr. Orangio.

In June 1995, the RO received additional private medical 
records, dated from 1992 to 1994, showing treatment for 
recurrent Crohn's disease.  In a treatment note, dated July 
10, 1992, Dr. Orangio stated that the veteran was well known 
to him since 1987 for severe Crohn's colitis.  Later in June 
1995, the RO received from the veteran a Patient's Statement 
of Account from Georgia Baptist Medical Center which was a 
billing statement for a period of hospitalization in January 
1988.

In an August 1995 rating decision, the RO denied the 
veteran's application to reopen his claim on the basis that 
new and material evidence had not been submitted.  The 
veteran was notified and provided a copy of this rating 
decision in September 1995.

In May 1996, the veteran wrote to the RO and requested that 
he be sent a copy of his service medical records which the RO 
sent to him that same month.  Later in May 1996, the RO 
received the same copies of the service medical records which 
it had sent to the veteran back from the veteran.  In 
addition, the veteran submitted additional copies of private 
medical records some of which were duplicates of records 
previously considered and some of which had not been 
previously considered.  Among the records not previously 
considered were treatment notes dated in 1980 and 1981 from 
the office of Dr. Orangio and two operative reports from 
Georgia Baptist Hospital dated in April 1980 and 
January-February 1981.

The earliest treatment note, dated April 7, 1980, reflected a 
diagnosis of perirectal abscess, left side; fistula-in-ano, 
left side, and showed a planned operation, namely, 
sigmoidoscopy, incision and drainage of the perirectal 
abscess, and a fistulectomy.  The operative report from 
Georgia Baptist Hospital shows that this surgical procedure 
was performed on April 7, 1980.  The postoperative diagnosis 
was left lateral rectal abscess; anterior fistula-in-ano, 
probable granulomatous disease.  The office treatment notes 
show that the veteran was seen for follow-up twice in April 
1980 and monthly from May to August 1980.  He was seen again 
in October 1980 and then not until January 1981 when he 
reported nausea, vomiting, diarrhea intermittently for the 
past two to three months.  He was admitted to Georgia Baptist 
Hospital that day to rule out Crohn's disease.  The 
January-February 1981 operative report shows a preoperative 
and postoperative diagnosis of possible Crohn's disease.  On 
a treatment note, dated February 2, 1981, the diagnosis was 
probable Crohn's disease of the colon.  The next treatment 
note was dated June 2, 1986, by Dr. Orangio.

In an August 1996 rating decision, the RO denied the 
veteran's application to reopen his claim for service 
connection for Crohn's disease on the basis that the evidence 
submitted was not new and material evidence.  The veteran was 
notified and provided a copy of this rating decision in 
September 1996.

In June 1999, the RO received a statement from the veteran he 
wanted to reopen his claim for service connection for Crohn's 
disease based on an attached letter, dated May 14, 1999, from 
Dr. Orangio which the veteran asserted constituted new and 
material evidence.  The veteran stated that the letter from 
Dr. Orangio established that the condition was aggravated by 
military service and that the disease progressed beyond the 
normal progression of the disease.  Dr. Orangio stated that 
the veteran had been his patient since 1987 and was diagnosed 
at that time with severe Crohn's colitis.  Dr. Orangio also 
stated that the veteran originally presented with severe 
perianal Crohn's disease and colonic disease and added that 
this illness arose during the veteran's time in the military, 
was undiagnosed and untreated.  Dr. Orangio reported that 
when the veteran was discharged from the service, he 
presented to him and the diagnosis was obvious.

In an August 1999 rating decision, the RO denied the 
veteran's application to reopen his claim for service 
connection for Crohn's disease on the basis that the evidence 
submitted was not new and material evidence.  The veteran 
appealed this decision to the Board.

In his October 2000 notice of disagreement, the veteran 
stated that Crohn's disease presented during 1980 with no 
major problems.  He alleged that, after two and a half years 
of active duty, the problem once again presented itself and 
that for six months there were constant problems.  He stated 
that, according to Dr. Orangio, the diagnosis was obvious and 
the condition went untreated and undiagnosed.  He stated that 
the disease was not a problem until active duty service and 
it worsened during the last six months of active duty and he 
felt he should have been given a medical discharge from 
active duty because of it.  He stated that the problems 
persisted after separation from active duty while he was in 
the Naval Reserve, resulting in his release from the 
remainder of his reserve duty obligation.  He stated that he 
currently still had problems related to Crohn's disease.

Analysis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A veteran will be 
considered to have been in sound condition upon entrance into 
service, except as to defects, infirmities, or disorders 
noted at entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior to 
service and was not aggravated by service.  38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. § 3.304.  A preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumptions of aggravation where the 
preservice disability underwent an increase in severity 
during service.  Clear and unmistakable evidence includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306, 38 C.F.R. § 3.306.

In this case, service connection was denied by the RO for 
Crohn's disease in a December 1987 unappealed RO decision 
because the RO concluded that the evidence showed that the 
disease preexisted active service and was not aggravated by 
service.  Applications to reopen the claim for service 
connection for Crohn's disease were denied in unappealed RO 
decisions in August 1995 and August 1996 on the basis that 
new and material evidence had not been submitted to reopen 
the claim.  These decisions are final.  38 U.S.C.A. § 7105.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence in the record at the time of the last final 
denial of the claim, the August 1996 RO decision, consisted 
of medical evidence, dated in 1980 and 1981, showing the 
apparent existence of Crohn's disease prior to the veteran's 
entrance onto active duty in September 1982, and service 
medical records showing treatment for one episode of nausea, 
vomiting, and diarrhea in September 1983 and treatment in 
1985 for a perianal abscess.  The RO concluded in December 
1987 that Crohn's disease preexisted active service and that 
the incidents of treatment in service for symptoms or 
possible symptoms of the disease in 1982 and 1985 were 
incidents of acute exacerbation or flare-ups of symptoms and 
did not reflect an increase in severity of the preexisting 
disease beyond the natural progress of the disease.  The RO 
concluded in August 1995 and August 1996 that no evidence 
submitted since its December 1987 decision addressed directly 
and substantially this specific matter and was so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156.

Evidence submitted since the August 1996 RO decision consists 
of the veteran's own statement that Crohn's disease was 
aggravated by active service and Dr. Orangio's letter, dated 
May 14, 1999, stating that Crohn's disease arose during the 
veteran's time in the military and was undiagnosed and 
untreated.  

The veteran's statement that Crohn's disease was aggravated 
by active service is not new evidence because it is 
cumulative of his previously considered statements.  
Moreover, the veteran himself is not competent to testify as 
to whether certain symptoms represent the natural progress of 
the disease or whether they indicate aggravation beyond the 
natural progress because that is a medical issue requiring 
medical evidence for its support and resolution.  Espirtu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus his statement on the 
subject is not material evidence.

With regard to Dr. Orangio's May 1999 statement, despite some 
similarities with earlier statements from this doctor, it is 
not merely cumulative or redundant.  In his latest statement, 
the doctor opines that Crohn's disease arose during the 
veteran's time in the military and was undiagnosed and 
untreated.  While this conflicts with some other evidence, 
the doctor's recent statement bears directly and 
substantially upon the specific matter under consideration, 
and in connection with evidence previously assembled it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Board finds this medical 
statement is new and material evidence.

The Board concludes that some evidence received since the 
August 1996 RO decision is new and material, and the 
veteran's claim for service connection for Crohn's disease is 
reopened.  This does not mean that service connection is 
granted; rather, the merits of the claim for service 
connection will be further reviewed after the development 
noted in the remand below.





ORDER

New and material evidence having been presented, the claim 
for service connection for Crohn's disease is reopened.  To 
this extent only, the appeal is granted.


REMAND

The Board finds that further development of the evidence is 
warranted on the reopened claim for service connection for 
Crohn's disease.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Any additional 
relevant pre-service and post-service medical records should 
be obtained, and a VA examination with opinion should be 
provided.

Accordingly, the case is REMANDED for the following:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
medical providers who treated him before 
or after service for all gastrointestinal 
problems.  The RO should then obtain 
copies of the related medical records 
which are not already on file.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination on the 
nature and etiology of Crohn's disease.  
The claims folder should be provided to 
and reviewed by the doctor in conjunction 
with the examination, and the examination 
report should note that such has been 
accomplished.  Based on examination 
findings, historical records, and medical 
principles, the VA doctor should provide 
a medical opinion, with full rationale, 
as to the date of onset of Crohn's 
disease, and if it pre-existed service, 
the doctor should opine as to whether the 
disease was permanently worsened by 
service beyond the natural progress of 
the disease. 

3.  The RO should ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act is completed with respect to the claim 
for service connection for Crohn's 
disease.  The RO should then review the 
merits of the claim.  If the claim is 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 



